Sognier, Judge.
Appellee sought to domesticate a judgment entered against appellant in South Carolina. Appellant contends the court erred in domesticating the judgment against it because appellee failed to-respond to requests for admissions within thirty days and therefore, a valid defense arose to appellee’s petition to domesticate the judgment. Appellee’s responses were filed eight days late.
Appellee moved to withdraw the admissions created by failure to file the required responses to appellant’s request for admissions on time, and to permit late filing of appellee’s responses. Appellant made no showing that its case would be prejudiced by the late filing. The court found excusable neglect and granted appellee’s motion.
“A motion to allow the filing of responses to a request for admission after the statutory time for such response has passed is addressed to the discretion of the trial judge and his decision will not be interfered with unless it clearly appears that this discretion has been abused. Taylor v. Hunnicutt, 129 Ga. App. 314 (199 SE2d 596) *865(1973).” Peppers v. Siefferman, 153 Ga. App. 206, 207 (265 SE2d 26) (1980).
Argued September 9, 1980
Decided January 5, 1981.
Robert S. Haywood, for appellant.
Sam F. Lowe, III, for appellee.
We find no abuse of the court’s discretion and affirm.

Judgment affirmed.


Deen, P. J., and Birdsong, J., concur.